Citation Nr: 1747522	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO. 14-41 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In July 2015, the Board remanded the Veteran's claim for additional development. In December 2016, the Board remanded the claim again for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current diagnosis of an acquired psychiatric disorder, including PTSD, under the Diagnostic and Statistical Manual of Mental Disorders (DSM)-IV or V.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.9, 4.125 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2017 statement through his representative, the Veteran contended that at a minimum, he should be afforded an appropriate medical examination to include imaging studies of his brain and an "empirical nexus opinion." The Veteran was provided a VA examination in November 2015 for PTSD and an addendum VA medical opinion in January 2017. The VA examiner reviewed the Veteran's medical history and current symptoms, made clinical observations, performed an appropriate examination, and provided clear explanations in support of her opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). The Board may assume that a VA medical examiner is competent. See id.; Hilkert v. West, 12 Vet. App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error). The Veteran was provided a VA examination by a VA psychologist in November 2015 and an addendum medical opinion in January 2017 by the same psychologist to evaluate the Veteran under DSM-IV and DSM-V pursuant to 8 C.F.R. §§ 3.304(f), 4.125(a). The opinions provided include a discussion of the facts, medical principles, and a thorough rationale analyzing the DSM-IV and DSM-V criterion. The Veteran has not offered competent and probative evidence in support of his assertions to persuade the Board that imaging studies of the brain are required. See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by a veteran). Thus, the Board finds the VA examination and opinions provided in November 2015 and January 2017 to be adequate.

It should also be noted that the Veteran has been in receipt of service connection for migraine and tension headaches associated with the November 1954 attack on the Veteran's head with a beer bottle at a 30 percent disability rating since September 19, 2014.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. §§ 3.304(f), 4.125(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends that service connection for an acquired psychiatric disorder, to include PTSD, is warranted because it was incurred in service or otherwise caused by service, to include being hit in the head with a beer bottle while in service in November 1954.

The preponderance of the evidence is against a finding that the Veteran has a diagnosis of an acquired psychiatric disability including PTSD, which conforms to DSM-V (or even DSM-IV), as specifically required for service-connection for PTSD. See 38 U.S.C.A. §§ 3.304(f), 4.125(a). In a March 2013 letter, the Veteran's private physician indicated that the Veteran was a patient under his care for coronary artery disease, chronic diastolic heart failure, and atrial fibrillation. He stated that the Veteran is a Korean War Veteran and in November 1954, he was attacked on base and hit in the head with a bottle. Further, the physician stated to the best of his knowledge, the Veteran was unconscious between 15 to 30 minutes and woke up in the infirmary. The physician indicated that in his opinion, the Veteran's PTSD and tinnitus are at least as likely as not a result of his military service. A May 2009 private medical record reflects anxiety disorder due to general medical condition with generalized anxiety an active problem. 

While the private physician opined that the Veteran's PTSD was at least as likely as not a result of his military service, the record does not support a finding of a diagnosis of PTSD or any acquired psychiatric disability. For example, in November 2015, a VA clinical psychologist made a specific finding that the Veteran did not have a diagnosis of PTSD or any mental disorder that conformed to DSM-V criteria based on a mental health evaluation. The Veteran reported to the examiner, in detail, the stressor of the November 1954 beer bottle attack, which resulted in broken teeth and facial cuts. He asserted that he feared for his life and had dreams of getting hit with the bottle in service, once or twice a week. The VA examination report reflects that the Veteran was asked about feelings of depression that last all day; loss of interest in his usual activities; fatigue or loss of energy; and anxiety. The examiner reported that the Veteran's responses were not consistent with clinical depression and rather were consistent with physical limitations rather than decreased interests and energy related to clinical depression. The Veteran denied symptoms of panic and suicidal and/or homicidal ideation, intent, or plan. The examiner indicated that although her report may contain "No Response Provided" under one or more categories (written under "PTSD diagnostic criteria"), that it should be read as actually meaning "none of the listed symptoms were found during the examination." The examiner indicated that based on a review of the record and the Veteran's self-report, the Veteran did not meet full criteria for PTSD or any other mental disorder and does not have a diagnosis of PTSD that is at least as likely as not (50 percent or greater probability) incurred in or caused by service.

An addendum VA medical opinion was provided in January 2017 by the November 2015 VA clinical psychologist. The examiner clarified that the Veteran did not have symptoms, which met the criteria for PTSD under either DSM-IV or DSM-V. Further, she stated that the Veteran did not have symptoms of any other psychiatric condition. The examiner reported that she reviewed the Veteran's records and acknowledged the Veteran's stressor of being hit in the head with a beer bottle. She elaborated that under DSM-IV criteria, PTSD was considered an anxiety disorder and Criterion A did not require fear for one's life. She stated it required being exposed to threats of imminent death or severe injury either to oneself or being witnessed as it happened to another and that the person's response to the event must involve intense fear, helplessness, or horror. She added that the characteristic symptoms resulting from the exposure to the extreme trauma include persistent re-experiencing of the traumatic event (Criterion B), persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (Criterion C), and persistent symptoms of increased arousal (Criterion D). The examiner explained that the full symptom picture must be present for more than one month (Criterion E), and the disturbance must cause clinically significant distress or impairment in social, occupational, or other important areas of functioning (Criterion F). 

The examiner concluded She indicated that the Veteran's stressor did not meet criteria for a PTSD-promoting event under those criteria and that during the November 2015 examination, the Veteran did not report significant symptoms of anxiety or describe significant avoidance although he described a mild avoidance of bars, appropriate to his advanced age. He reported that he was nervous when he grew angry but did not describe numbing of general responsiveness or persistent symptoms of increased arousal or clinically significant distress or impairment. The examiner also stated that the Veteran did not endorse any significant mood symptoms and there was no sign of a thought disorder.

A June 2015 VA medical record reflects that the Veteran attended a new patient appointment at the Winston Salem VA and no mental health complaints were noted. A VA medical record from August 2015 reflects a positive PTSD screen, however, when evaluated, the medical professional found "no mental health condition requiring further intervention." 

A review of the Veteran's service treatment records is silent for mental symptoms or treatment. The Veteran's April 1955 separation examination revealed no complaints, diagnosis, treatment, injury or events related to an acquired psychiatric disorder and the clinical evaluation was normal for all bodily systems including psychiatric. Moreover, the Veteran was assigned a "1" rating assessing psychiatric condition under the PULHES profile system, indicating that it was in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect, which is below the level of medical fitness for retention in the military service)). 

The Veteran's VA medical records since his initial VA Compensation and Pension (C&P) PTSD examination in November 2015 are silent for mental symptoms, complaints, or treatment for an acquired psychiatric disability. 

The Board accords more probative value to the opinions the VA examiner provided in November 2015 and January 2017 than the March 2013 opinion from the Veteran's private physician that the Veteran's PTSD is at least as likely as not a result of his military service. There are no records to support a finding that the private physician was a psychiatrist or psychologist or that he had treated the Veteran for psychiatric or mental health symptoms. In the same March 2013 letter in which the private physician provided the opinion, he specifically indicated that the Veteran was a patient under his care for coronary artery disease, chronic diastolic heart failure, and atrial fibrillation but did not state that he treated the Veteran for PTSD or any acquired psychiatric disorder. The VA examiner, a clinical psychologist, reviewed the Veteran's medical history and current symptoms, made clinical observations, performed a mental examination, and provided clear explanations in support of her opinions and findings. See Monzingo, 26 Vet. App. at 107; see also Stefl, 21 Vet. App. at 123. The VA examiner, in her determination that the Veteran does not meet full diagnostic DSM-IV criteria (January 2017 addendum VA opinion) or DSM-V criteria (November 2015 VA examination report) for PTSD or any psychiatric disorder, has considered the Veteran's mental health history including the medical records suggesting the Veteran had symptoms and/or diagnoses of PTSD. The medical evidence, as described above, is also consistent with the VA examiner's finding that the Veteran does not have a diagnosis of an acquired psychiatric disability, to include PTSD. The Board finds that the VA opinion outweighs the private opinion.

The Board has also considered the lay evidence of record, including a September 2009 statement from the Veteran, February 2013 letter from the Veteran's son, December 2014, May 2015, and September 2017 statements through the Veteran's representative, which assert that the Veteran has PTSD due to the November 1954 attack from a beer bottle. An in-service dental record from November 1954 that states "fractured by beer bottle" supports the contentions that the Veteran was struck in the head with a beer bottle. However, lay assertions do not constitute a competent clinical diagnosis of an acquired psychiatric disorder. See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). Lay assertions from the Veteran and his son cannot constitute competent medical evidence in support of a current psychiatric diagnosis. As the Veteran does not meet the first element of service connection-a current disability-further discussion of a nexus or corroboration of a stressor specific to PTSD is unnecessary. See 38 C.F.R. §§ 3.304(f), 4.125(a). 

The preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


